Case 9:18-cv-80110-RLR Document 192 Entered on FLSD Docket 11/04/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 9:18-CV-80110-RLR

  WEBSTER HUGHES,

         Plaintiff,

  v.

  PRIDEROCK CAPITAL PARTNERS,
  LLC,

        Defendant.
  _____________________________________/

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         This matter is before the Court upon the Report and Recommendation on Plaintiff’s

  Motion for Costs. DE 157. This matter was referred to Magistrate Judge Bruce E. Reinhart for

  appropriate disposition. DE 188. Judge Reinhart issued the Report and Recommendation on

  September 17, 2020.        DE 189.      Neither party filed objections to the Report and

  Recommendation.       The Court has conducted a de novo review of the Report and

  Recommendation and the record, and is otherwise fully advised in the premises.

         Upon review, the Court finds Judge Reinhart’s recommendations to be well reasoned and

  correct.

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Magistrate Judge Reinhart’s Report and Recommendation [DE 189] is hereby
                ADOPTED.

             2. Plaintiff’s Motion for Costs [DE 157] is GRANTED IN PART AND DENIED
                IN PART.

             3. Plaintiff is awarded the following costs, in the total amount of $5,677.89:
Case 9:18-cv-80110-RLR Document 192 Entered on FLSD Docket 11/04/2020 Page 2 of 2




                    a. Filing Fees and Process Server Fees: $440.00

                    b. Deposition Transcripts: $3,241.10

                    c. Trial Transcripts: $1,452.00

                    d. Document Production, ESI, and Printing Costs: $544.79

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 4th day of

  November, 2020.




                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
